Order entered September 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-01109-CV

                          IN THE INTEREST OF I.I.G.T., A CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-09-12092-R

                                             ORDER
       We ORDER the Dallas County District Clerk to prepare and file by October 2, 2013 a

supplemental clerk’s record containing (1) the original petition in intervention of the Attorney

General filed on or about February 5, 2010 and (2) the order granting motion for new trial signed

on or about February 10, 2010. If the trial court did not sign an order granting motion for new

trial on or about February 10, 2010, then the clerk shall notify this Court in writing of that fact by

October 2, 2013.




                                                        /s/   KERRY P. FITZGERALD
                                                              PRESIDING JUSTICE